Title: To Alexander Hamilton from Stephen Higginson, 9 December 1796
From: Higginson, Stephen
To: Hamilton, Alexander



Boston Decr 9. 1796
Dr Sir

Your Letter of 28 of last month I received, & communicated its contents to some of our Electors. a majority of them were at first inclined to throw away their Votes from Mr Pinckney lest he should rise above Adams; but your information as to Vermont; with some observations made to them shewing the danger of so doing decided all but three, who were determined upon interested & personal motives to waste theirs. several hours were spent in discussion before they voted, the result was 16 for Adams, 13 for Pinckney, 2 for Governor Johnston & 1 for Mr Elsworth. Several of Adams’s particular friends were very busy to induce those three to stand firm. They are extremely alarmed for his safety & not without reason. if the other NE: States have been united for Adams & P:, as I expect, the latter will probably get sufficient seperate Votes in the middle & southern States to bring him in; & if Jeffersons friends shall have despaired of his election before the day, they may give many Votes to Pinckney to exclude Adams, in which case he may have a large majority. what then is to be done? Mr Adams & many of his friends will be very clamorous, They will swear the union of Pinckney with him was a trick to prevent his election; & many of Us here shall never again be upon terms with him, he will never forgive our not being willing to hazard all to serve him. his disposition will not brooke the disappointed; & he may be hurried by his temper to break with every one who preferred the public to him.
Should he fail, which I expect, some attempts should be made to conciliate & appease him, or serious inconveniences may result. It may be well for you & Govr. Jay with the president &c to contemplate the Event & arrange for it. Your Judge Smith sent Letters to some of our Electors, & I believe to Newhampshire, soliciting Votes for Burr very strongly, & rather pressing for Jefferson. Mr Holton recd. one from him, & I believe Mr. Gerry also; but Holton was so circumstanced he could make no attempts in favour of Burr, who will not have one Vote I presume in NE: We have yet no accounts from New hampshire, Rhode Island or Connecticut.
Should Pinckney be elected care must be taken early to guard him against Adet &c, who have strong hopes, I know, of attaching him to their Views & party. This will remain with you in the middle States to effect.
With much respect I am Sir yours &c

Stephen Higginson

